PER CURIAM.
This court, having carefully considered the record and by comparing the findings of fact by the able trial judge as recited in his final judgment following a non-jury trial with the record on appeal, finds that there is sufficient evidence in the record to sustain those findings. The law is so well settled, as to require no citations of authority, that findings of a trial court when based upon competent, substantial evidence come to an appellate court clothed with a presumption of correctness. The final judgment appealed is, therefore,
AFFIRMED.
RAWLS, Acting C. J., and BARKDULL, THOMAS H., Jr., and MELVIN, WOODROW M., Associate Judges, concur.